DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Status of Claims
Below is the Final Action on the Merits for claims 1 and 4.  Claims 2 – 3 are cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cho (KR10-2013-0102767).
Regarding independent claim 1, Cho teaches an improved cosmetic brush (cosmetic brush mechanism; Fig. 1) comprising: a brush bristle coupling portion (brush support, 210) of which brush bristles (brush, 216) are coupled to one side portion (Fig. 2);  5a connection fixing portion (220) of which the brush bristle coupling portion (210) is coupled to the inside (Fig. 10); and a handle portion (230) of which the brush bristle coupling portion (210) and the connection fixing portion (220)  are coupled to one side portion (Fig. 10), 10wherein the handle portion (230) includes a handle body (body of 230), a first step body (252) provided to be stepped on an end wherein the connection fixing portion (220) includes a connection fixing body (body of 220) in 20which one side portion is coupled to the first step body (252) and the second step body (222; Fig. 8) and the brush bristle coupling portion (210) is accommodated therein (Fig. 8), and the connection fixing body includes: a first pressing region (Annotated Fig. 9; Paragraph [0034]) provided to press the connection 25fixing body (220) of a region corresponding to the region of the first step body (252); and a second pressing region (Annotated Fig. 9) provided to press the connection fixing body (220) and the brush bristle coupling portion (210) of a region corresponding to the region of the second step body (222; Annotated Fig. 9; Paragraph [0057]), wherein the - 13 -brush bristle coupling portion (210) includes: a fixing body (219; Fig. 2) in which one side portion is inserted and coupled to the second step body (222; Fig. 8) and the second press region (Annotated Fig. 9) is provided;  5a curved body (212; Fig. 2) extending to the other side portion of the fixing body (219; Fig. 2) and fixing the brush bristles (216) to the inside (Fig. 2); and an end body (Annotated Fig. 2) provided at an end portion (Annotated Fig. 2) of the curved body (Annotated Fig. 2) to hold the brush bristles (216). 
.  

    PNG
    media_image1.png
    613
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    390
    media_image2.png
    Greyscale

 

    PNG
    media_image3.png
    385
    351
    media_image3.png
    Greyscale

 Regarding independent claim 4, Cho teaches a manufacturing method (Paragraph [0003]) for an improved cosmetic brush (Fig. 1) comprising: pressing one side portion of a brush bristle coupling  portion (210) to couple brush bristles  (216) to the inside of the brush bristle coupling portion (210; Fig. 2);  15inserting the brush bristle coupling portion (210) coupled with the brush bristles (216) into a connection fixing portion (220); fitting the brush bristle connection portion (210) and the connection fixing portion (220) so as to fit one side portion of the connection fixing portion (220; Fig. 1) to a first step body (252) of a handle 20portion (230) and fit one side portion of the brush bristle coupling portion (210) to a second step body  (222) of the handle portion (222-1 of step 222 is fit into 218; Fig. 13), wherein the handle portion includes the handle body (body of handle, 230), the first step body (252) provided to be stepped on the end portion of the handle body (body of handle, 230; Fig. 12), and the second step body (222; Fig. 8) provided to be stepped on the end portion 25of the first step body (252); and providing a first pressing region (Annotated Fig. 9) by pressing the connection fixing portion (220) of a region corresponding to the region of the first step body (252, Annotated Fig. 9; Paragraph [0034]) and providing a second pressing region (Annotated Fig. 9) by pressing the connection fixing portion (220) and the brush 30bristle coupling portion (210) of a region corresponding to the region of the second step body (222; Fig. 8; Paragraph [0057]). 
4Response to Arguments
Applicant's arguments filed on November 17, 2020 with respects to rejected claims 1 – 4 under 35 USC 112(b) have been fully considered and are persuasive, therefore, the rejection is withdrawn.   
Applicant's arguments filed on November 17, 2020 with respects to rejected claims 1 – 4 under 35 USC 102 have been fully considered and they are not persuasive, therefore, the rejection is maintained.
Applicant argues that Cho does not anticipate the recited features or inherent advantages of claims 1 and 4 because Cho does not appear to teach a pressing region to prevent any dislodgement of the components of the brush. However, Applicant is arguing a limitation that has not been positively claimed, therefore argument is moot in regards to preventing any dislodgement of the brush components.
Applicant further argues that the second body of Cho, 222 is neither inserted nor coupled to the fixing body, 219.  Examiner respectfully disagrees. The elastic portion, 219 is integral with 218 and body 222 passes through body, 218 thus rendering 219 coupled to 222.
Lastly, Applicant argues that Cho fails to teach a handle portion coupled to each other such that the brush can “stably maintain a bonded structure” without using adhesive.  However, as stated above, Applicant is arguing a limitation that has not been positively claimed, therefore argument is moot in regards to preventing any dislodgement of the brush components.  
Applicant's arguments filed on November 17, 2020 with respects to amended claims 1 and 4 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Cho remains applicable to teaching the structural elements of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/             Examiner, Art Unit 3723         

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723